Case 5:20-cv-02618-JWH-KK Document 50 Filed 08/25/21 Page 1 of 2 Page ID #:308




1
2
3
4
5
6
7
8
9
10                       UNITED STATES DISTRICT COURT

11                     CENTRAL DISTRICT OF CALIFORNIA

12                              EASTERN DIVISION

13   MOSES HEREDIA,                           Case No. 5:20-cv-02618-JWH-KKx
                                              Assigned to Hon. John W. Holcomb
14              Plaintiff,
15                                            ORDER ON JOINT STIPULATION
          v.                                  AND REQUEST FOR EXTENSION
16                                            OF TIME FOR DEFENDANT MTK
17   MKT GLOBAL SPORTS                        GLOBAL USA, LLC TO RESPOND
     MANAGEMENT, LLC; MTK                     TO SECOND AMENDED
18   GLOBAL USA, LLC; GOLDEN BOY              COMPLAINT
19   PROMOTIONS, INC.; PAUL D.
     GIBSON; and DANIEL KINAHAN,
20
21              Defendants.

22
23
24
25
26
27
28
                                          1                  Case No. 5:20-cv-02618-JWH (KKx)
                                                ORDER RE JOINT STIPULATION AND REQUEST
                                               FOR EXTENSION OF TIME TO RESPOND TO SAC
Case 5:20-cv-02618-JWH-KK Document 50 Filed 08/25/21 Page 2 of 2 Page ID #:309




1          Currently pending before the Court is Plaintiff Moses Heredia’s and Defendant
2    MTK Global USA, LLC’s joint stipulation to extend time for MTK Global USA, LLC
3    to respond to Plaintiff’s Second Amended Complaint. After considering the joint
4    stipulation, the Court orders that it is GRANTED as set forth herein:
5          IT IS HEREBY ORDERED that Defendant MTK Global USA, LLC shall
6    have an extension through and including September 29, 2021 to respond to the Second
7    Amended Complaint.
8          IT IS SO ORDERED.
9
     Dated: August 25, 2021                       _______________________________
10
                                                  HON. JOHN W. HOLCOMB
11                                                UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2                 Case No. 5:20-cv-02618-JWH (KKx)
                                                   ORDER RE JOINT STIPULATION AND REQUEST
                                                  FOR EXTENSION OF TIME TO RESPOND TO SAC
